Casey and Levine, JJ.,
dissent and vote to reverse in the following memorandum by Levine, J. Levine, J. (dissenting). In our view, reversal and a new trial is required because of the prosecution’s introduction on its direct case of evidence that on one prior occasion defendant had expressed a willingness to use his shotgun to defend himself against the former boyfriend of one of the women in the apartment on the night of the shooting and that on another earlier occasion he brought guns into his kitchen in anticipation of a hostile visit from the victim. Apart from the question of relevancy of this evidence to the matters at issue in this manslaughter and criminally negligent homicide case, clearly all that the two *964prior incidents tended to prove was defendant’s ready willingness to use firearms in connection with resolving his disputes with others. Such "bad acts” or immoral behavior are covered by the Molineux rule even though they do not constitute crimes (see, People v Santarelli, 49 NY2d 241, 248).
The theory of admissibility of the foregoing evidence adopted at the trial was that it tended to disprove the defense of accident or mistake. No such defense had been raised at this juncture in the trial. Defense counsel’s opening stated that "the nitty gritty of the situation, we submit to you that the evidence will show that this man acted in total and complete self-defense; justification, if you will”. The indictment charged defendant with reckless and criminally negligent conduct in "intentionally loading a .20 gauge shotgun, pointing it at the victim and discharging it into [his] chest”. The brandishing of the weapon upon the victim’s arrival was admitted by the defense. Since defendant was not charged with murder, the theory of the prosecution had to be that the act of discharging the weapon into the victim’s chest was unintentional, i.e., accidental. Thus, the majority’s conclusion that the objected-to evidence "may well have been irrelevant” is clearly correct, since accident was not a contested issue in the case. Certainly, these earlier incidents were, at best, of only slight probative value on the People’s direct case, as compared to their possible prejudicial effect, which alone should have precluded their admissibility (see, People v Ventimiglia, 52 NY2d 350, 359-360; People v Allweiss, 48 NY2d 40, 47). The seriously prejudicial effect of this evidence is best demonstrated by its use in the prosecutor’s summation, where it was asserted that the prior incidents proved that "[t]his defendant had shotgun on the brain” and that it told something about defendant’s mental processes for several weeks before ultimately using the gun. The jury was thus invited to consider this evidence as establishing nothing other than defendant’s predilection for violence while armed. This is precisely why the evidence should have been excluded (see, People v McKinney, 24 NY2d 180, 184-185; People v Irby, 79 AD2d 713, 714; People v Boose, 25 AD2d 606).
The foregoing error was compounded when the prosecution was permitted to cross-examine defendant, not merely on the issue of credibility, but again to disprove accident or mistake, concerning a prior conviction involving a threat to use the same gun. The fact that defendant had testified on direct examination that the gun discharged during a struggle with the victim was not inconsistent with the prosecution’s theory *965of the case that it was reckless or grossly negligent for defendant to have loaded the gun and pointed it at the victim, irrespective of the manner in which it was accidentally discharged. Again, the scant probative value of the evidence, when measured against the cumulative prejudicial effect of portraying defendant as a trigger-happy individual, repeatedly emphasized in the prosecutor’s summation dictated against its admissibility (see, People v Irby, supra).
For the foregoing reasons, the conviction should be reversed and a new trial ordered.